Citation Nr: 0517387	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Entitlement to service connection for ulcers, to include 
as a result of exposure to herbicides.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for an eye disorder 
(primary open-angle glaucoma).

8.  Entitlement to service connection for a left hip 
disorder.

9.  Entitlement to service connection for pseudofolliculitis 
barbae and acne.

10.  Entitlement to service connection for peripheral 
neuropathy.

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

By a rating decision prepared in July 1999 and issued in 
August 1999, the RO denied claims of entitlement to service 
connection for a back disorder, a right hip disorder, and for 
ulcers, to include as a result of exposure to herbicides.  
The RO also denied requests to reopen claims for headaches 
and for PTSD.  The veteran timely disagreed with those 
determinations in August 1999, and a statement of the case 
(SOC) was issued in September 1999.  The RO acknowledged 
receipt of a timely substantive appeal in September 1999, and 
issued a supplemental statement of the case (SSOC) in October 
1999. 

By a rating decision issued in July 2000, the RO, in 
pertinent part, denied claims of entitlement to service 
connection for an eye disorder (primary open-angle glaucoma), 
a left hip disorder, pseudofolliculitis barbae and acne, to 
include as a result of exposure to herbicides, and for 
diabetes mellitus as due to exposure to herbicides, were also 
denied.  The veteran's July 2000 correspondence with a member 
of the U.S. Senate following this denial was transmitted to 
VA, and constituted a timely notice of disagreement.  

By a rating decision issued in April 2002, service connection 
for diabetes mellitus associated with herbicide exposure was 
granted, and a 20 percent evaluation was assigned.  In 
addition, in pertinent part, claims for service connection 
for hypertension, an eye disorder, claimed as primary open 
glaucoma, a left hip disorder, a right hip disorder, 
pseudofolliculitis barbae and acne, peripheral neuropathy, 
and prostate cancer were denied.  The veteran timely 
disagreed with that rating decision in April 2002.  A 
statement of the case was issued in December 2002 and a 
timely substantive appeal was submitted later in that same 
month.

By a statement submitted in April 2002, the veteran appeared 
to indicate that he disagreed with the effective date 
assigned for the grant of service connection for diabetes 
mellitus.  Specifically, the veteran argues that when service 
connection is granted on the basis of a presumption, in this 
case, the presumption that diabetes mellitus is etiologically 
related to exposure to herbicides, that grant of service 
connection should be effective retroactive to the veteran's 
separation from service.  This contention is REFERRED to the 
agency of original jurisdiction.  

The claims of entitlement to service connection for a back 
disorder, for headaches, for a right hip disorder, for PTSD, 
for ulcers, for an eye disorder, for a left hip disorder, for 
pseudofolliculitis barbae and acne, for peripheral 
neuropathy, and for prostate cancer, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, all identified evidence relevant to the claims 
has been sought, and all statutory duties to the veteran have 
been met.  

2.  A June 1983 rating decision which denied entitlement to 
service connection for headaches, on the basis that there was 
no medical evidence of treatment of headaches in service, 
became final in the absence of timely disagreement and 
appeal.

3.  Additional evidence obtained since the June 1983 rating 
decision establishes that the veteran required 
hospitalization during service following a motor vehicle 
accident with trauma to the head and complaints of headaches, 
and this additional evidence is material to the claim and 
must be considered in order to fairly decide the merits of 
the claim under the applicable laws and regulations. 

4.  An August 1995 rating decision which denied entitlement 
to service connection for PTSD on the basis that there was no 
corroboration of alleged stressors, became final in the 
absence of timely disagreement and appeal.

5.  Additional evidence obtained since the August 1995 rating 
decision which establishes that the veteran required 
hospitalization during service following a motor vehicle 
accident corroborates at least one alleged stressor, and this 
additional evidence is material to the claim for service 
connection for PTSD and must be considered in order to fairly 
decide the merits of the claim under the applicable laws and 
regulations. 

6.  The medical evidence and opinion of record establishes 
that the veteran's hypertension was not incurred in service 
or within a presumptive period following his service, and is 
not secondary to his service-connected diabetes mellitus.

7.  The veteran's service-connected diabetes mellitus has 
required the veteran to take an oral hypoglycemic agent, to 
follow a restricted diet, and to regulate his activities, but 
he does not take insulin, has not experience hypoglycemia or 
ketoacidosis, and has not required hospitalization for 
treatment of diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the June 
1983 rating decision which denied entitlement to service 
connection for headaches, which had become final, is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (1999).

2.  New and material evidence having been received, the 
August 1995 rating decision which denied entitlement to 
service connection for PTSD, which had become final, is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (1999).

3.  The criteria for an award of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).

4.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.119, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims on 
appeal, including the requests to reopen previously-denied 
claims, were submitted more than a year prior to the 
enactment of the VCAA, but no final decision had been 
rendered at the time of enactment of the VCAA, so the VCAA is 
applicable to the claims on appeal, except as to the 
determinations as to new and material evidence.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board notes, however, that, as the claim for an increased 
initial evaluation in excess of 20 percent for diabetes is a 
"downstream" issue, the notification requirements under the 
VCAA have been considered as to the claim for service 
connection.  See McCutcheon v. Principi, 17 Vet. App. 559 
(2004); VAOPGCPREC 8-03 (separate notice under section 5103 
need not be furnished concerning a "downstream" issue when VA 
has otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed).

The Board further notes that, as to the requests to reopen 
the claims for service connection for headaches and for PTSD, 
no discussion of the application of the VCAA to those claims 
is necessary, as the Board has granted the requests to reopen 
those claims in this decision.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

June 1999 and July 2000 rating decisions advised of the 
criteria for service connection and the criteria for new and 
material evidence, advised the veteran that no new and 
material evidence had been received to reopen the previously-
denied claims, and advised the veteran that his new claims 
for service connection were not well grounded.  A September 
1999 SOC provided the text of 38 C.F.R. § 3.156, as then in 
effect, and provided the regulations governing service 
connection as well.  

By a letter dated in March 2001, the RO advised the veteran 
of the enactment of the VCAA, described the provisions of 
that act generally, including VA's duties to assist and 
notify him, and set forth the criteria required for an award 
of service connection or for new and material evidence.  The 
letter advised the veteran of the types of evidence which 
might substantiate the claims, advised the veteran of his 
responsibilities to identify or submit evidence, and advised 
the veteran that he had up to one year to submit evidence.  
This letter advised the veteran, in particular, that seven 
claims, including the claim for service connection for 
hypertension, which had been denied as not well grounded, 
would be reviewed on the merits.  

In October 2001, the RO issued a letter advising the veteran 
of the enactment of the VCAA in connection with his claim for 
service connection for diabetes mellitus, and that letter 
advised the veteran of the presumptions of service connection 
following exposure to herbicides.

A rating decision issued in April 2002 advised the veteran as 
to what evidence was missing that would be needed to 
substantiate the claim for hypertension, and advised the 
veteran of the unfavorable medical evidence of record.  

The communications of record demonstrate that, during the 
more than seven years of the pendency of these appeals, VA 
has attempted to comply with VCAA requirements to notify and 
assist the claimant.  He has been advised, in numerous 
communications, that he could or should submit additional 
evidence.  He has been afforded VA examination.  Voluminous 
records related to the veteran's application for Social 
Security Administration disability benefits have been 
obtained and associated with the claims files.  The Board is 
not precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, of course, VCAA 
notice could not be provided to the veteran prior to the 
initial decision which denied entitlement to service 
connection for hypertension, as that claim was initially 
denied prior to enactment of the VCAA. 

However, the veteran was provided with multiple notices 
regarding the VCAA prior to the April 2002 rating decision 
which denied that claim on the merits following 
reconsideration of the claim under the VCAA.  The notices 
provided to the appellant prior to that April 2002 rating 
decision clearly satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claim for service connection for 
hypertension.  The notifications clearly advised the 
appellant to identify or submit any relevant evidence, and 
the appellant did request additional VA examination and 
submit statements.  VA examination, including a medical 
opinion which responded to the veteran's contention that his 
hypertension was secondary to his service-connected diabetes 
was provided.  The content of the notices fully complied with 
the requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  In 
this case, the veteran was not specifically advised of 
the text of 38 C.F.R. § 3.159.  However, since he 
contends that his hypertension is secondary to his 
service-connected diabetes, only medical opinion is 
competent evidence as to that contention.  As the 
veteran has been afforded VA examination, affording the 
veteran notice or opportunity to submit additional 
evidence, such as lay statements or alternative 
evidence, would be fruitless, as that evidence would not 
be relevant.  The record establishes that there is no 
medical evidence available from any other provider, as 
the veteran has received only VA treatment since his 
service-connected diabetes was diagnosed.  Affording the 
veteran an opportunity to submit evidence prior to the 
diagnosis of diabetes would be fruitless, as no medical 
opinion that hypertension was secondary to diabetes 
could have been rendered prior to the diagnosis of 
diabetes.  Thus, under the circumstances, it would be 
fruitless to remand the claim of entitlement to service 
connection for hypertension as secondary to service-
connected diabetes.  No further attempt to comply with 
the VCAA is required.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
addressed in this decision may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claims at issue here.  

Requests to reopen previously denied claims of entitlement 
to service connection for headaches and PTSD

The Board does not have jurisdiction to consider a 
previously-adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  "Material evidence" means evidence that bears 
directly and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a) (2001); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect in 1999, when the veteran 
submitted the requests to reopen the claims on appeal, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  No other 
standard than that articulated in the regulation applies to 
the determination in this case.  Id.
 
Although 38 C.F.R. § 3.156(a) has been amended, the amended 
version is effective only for applications to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001).  Thus, it does not apply to the veteran's 
requests to reopen the claims of entitlement to service 
connection for headaches and for PTSD, because, as noted 
above, these claims were submitted in 1999.

If evidence submitted following the most recent denial of a 
claim for service connection is found to be "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely redundant or cumulative of other 
evidence that was then of record), the Board must then 
determine whether the "new" evidence is material to the 
claim at issue, under the standard for determining new and 
material evidence in effect at the time the appellant 
submitted the 1999 request to reopen the claims.  Hodge, 
supra; 38 C.F.R. § 3.156(a) (1999).  

For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

1.  Request to reopen claim for headaches

The veteran sought service connection for headaches in 1983.  
The veteran claimed that he incurred headaches as a result of 
a motor vehicle accident he incurred in service.  That claim 
was denied, on the basis that service clinical records were 
devoid of evidence of a truck accident or headaches in 
service, by a rating decision issued in June 1983.  

The additional evidence obtained since the June 1983 rating 
decision includes records of the 95th Evacuation Hospital 
dated in October 1971.  These records reflect that the 
veteran was admitted for closed trauma to the head and chest 
following a truck accident.  The records reflect that the 
veteran complained of a headache following a Jeep accident.  

This evidence was not of record at the time of the prior 
final denial.  The evidence that the veteran was treated for 
a headache in service, and that he sustained closed head 
trauma, is material to substantiate the veteran's claim that 
the claimed disorder had its onset during or resulted from 
his active service.  As such, this evidence does bears 
directly and substantially on the claim for service 
connection for headaches.  

As new and material evidence has been received since the June 
1983 rating decision with regard to the veteran's claim of 
entitlement to service connection for headaches, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
38 C.F.R. § 3.400(q)(2).

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, however, the evidence does not clearly 
reflect whether the veteran has a current headache disorder, 
and, if so, does not reflect medical opinion as to whether a 
current headache disorder is etiologically related to the 
veteran's service.  The claim must be REMANDED for further 
development, and the actions required on remand are addressed 
in the remand portion of this decision.

2.  Request to reopen a claim for service connection for PTSD

In December 1984, the veteran sought service connection for 
PTSD.  That claim was denied by a rating decision issued in 
April 1985.  A diagnosis of PTSD was among the diagnoses 
assigned during the veteran's VA hospitalization in January 
1986.  In May 1992 and in March 1993, the veteran again 
sought service connection for PTSD.  The report of VA 
examination conducted in February 1994 disclosed that a 
diagnosis of PTSD had been assigned.  However, no in-service 
stressor was verified, and the claim was again denied, by a 
May 1994 rating decision.  The veteran submitted another 
claim for service connection for PTSD in July 1995, and that 
claim was denied in August 1995.  The veteran did not appeal 
that determination, and the denial became final.

In February 1999, the veteran asserted that he experienced 
stressors resulting in PTSD in service, describing his duties 
in an infantry unit, including transportation duties, patrol 
duties, and a truck accident incurred during these duties, as 
stressors.  The veteran's claims for service connection for 
PTSD were denied on the basis that there was no verification 
of such stressors.

Evidence associated with the claims files since the August 
1995 rating decision, the last prior final denial of service 
connection for PTSD, includes approximately 25 pages of what 
appear to be unit records, including daily journal entries, 
of the 196th Infantry Brigade, dated in September 1971, and 
reflects that the unit was in Vietnam.  The record appears to 
reflect that the veteran was assigned to that unit during 
that period.  These records reflect that the unit fired 
artillery and other weapons at enemy positions, found and 
detonated enemy mines while on patrol, and found bodies of 
dead enemy soldiers, among other activities.

Additional evidence obtained since the August 1995 rating 
decision includes records of the 95th Evacuation Hospital 
dated in October 1971.  These records reflect that the 
veteran was admitted for closed trauma to the head and chest 
following a jeep accident.  

This evidence corroborates the veteran's report of at least 
some experiences that the veteran has alleged were the 
stressors which resulted in his development of PTSD.  As 
such, this evidence is material to substantiate the veteran's 
claim that he experienced stressors in service.  This 
evidence does bears directly and substantially on the claim 
for service connection for PTSD.  As new and material 
evidence has been received since the 1995 rating decision 
with regard to the veteran's claim of entitlement to service 
connection for PTSD, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also 38 C.F.R. 
§ 3.400(q)(2).

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, however, although the evidence 
corroborates certain occurrences that the veteran alleges 
were experienced as stressors, no medical opinion has been 
obtained to determine whether the veteran has a psychiatric 
disorder, to include PTSD, as a result of these stressors or 
other occurrences alleged to have occurred during his service 
but for which corroboration has not been sought.  The claim 
must be REMANDED for further development, and the actions 
required on remand are addressed in the remand portion of 
this decision.

Laws and regulations applicable to claim for service 
connection for hypertension

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Factual background

The veteran's service medical records disclose that his blood 
pressure was 138/86 at the time of induction examination in 
May 1970.  On separation examination, in January 1973, his 
blood pressure was 120/68.  

The summary of a VA hospitalization in October 1985 discloses 
that the veteran's blood pressure was 150/100, and he was 
advised to follow a salt-free diet to reduce his blood 
pressure.  VA outpatient treatment records reflect that the 
veteran's blood pressure was 114/70 in December 1985, 123/81 
in March 1986.  On VA examination conducted in April 1990, 
the veteran's blood pressure was 112/70.  On VA examination 
conducted in February 1994, his blood pressure was 130/105.  
Medication was prescribed.  

VA outpatient clinical records dated in January 2000 reflect 
that a diagnosis of diabetes mellitus had been assigned, and 
that glyburide was prescribed, but do not reflect when that 
diagnosis was first assigned.  

On VA examination conducted in November 2001, the veteran's 
blood pressure was 160/110.  The examiner concluded that the 
veteran had poorly controlled essential hypertension which 
was not due to diabetes.

Analysis

The veteran's service medical records do not disclose 
diagnosis or treatment of hypertension.  Post-service 
clinical records are devoid of evidence of diagnosis or 
treatment of hypertension prior to 1985, when approximately 
15 years had elapsed since the veteran's service separation.  
As the evidence is devoid of any record of diagnosis or 
treatment of hypertension within one year following the 
veteran's service discharge, his hypertension may not be 
presumed service connected.

The veteran contends that his hypertension is secondary to 
his service-connected diabetes.  The medical opinion rendered 
in November 2001 is that the veteran's hypertension is not 
related to his service-connected diabetes.  The Board notes 
that the medical opinion that hypertension is not secondary 
to diabetes is consistent with the evidence that hypertension 
was diagnosed in 1985, and the clinical records are devoid of 
evidence of diagnosis or treatment of diabetes prior to 1998, 
more than 10 years after the onset of the veteran's 
hypertension.  

The veteran's representative contends (Appellant's Brief, p. 
12) that private clinical evidence dated in 1990 which 
characterizes the veteran's hypertension as 
"cardiovascular" is favorable to the veteran's contention 
that hypertension is secondary to service-connected diabetes.  
The Board agrees that hypertension is cardiovascular, since 
hypertension is defined as persistently high arterial blood 
pressure, and the arteries are part of the cardiovascular 
system.  Dorland's Illustrated Medical Dictionary 799 (27th 
ed. 1988).  Diabetes is a general term for disorders 
characterized by excessive urine excretion, and diabetes 
mellitus is defined as a chronic syndrome of impaired 
carbohydrate, protein and fat metabolism secondary to 
insufficient secretion of insulin, a hormone secreted by the 
pancreas.  Dorland's at 460, 842.  There is no medical 
evidence linking hormone regulation and carbohydrate, 
protein, and fat metabolism to the cardiovascular system.  
The representative's lay characterization of the medical 
evidence which establishes that the veteran's hypertension is 
cardiovascular in nature as favorable to the claim for 
service connection for hypertension as secondary to service-
connected diabetes mellitus is not competent to establish 
that proposition.    

In this case, the only evidence favorable to the veteran's 
claim that his hypertension is secondary to his service-
connected diabetes is the veteran's own statement.  A claim 
of secondary service connection, as noted above, is medical 
in nature.  With a claim concerning medical nexus, etiology, 
or diagnosis, medical, rather than lay, evidence is required.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); cf. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (evidence proceeding from 
a non-medical source competent to prove non-medical 
propositions).  

The preponderance of the medical evidence is against the 
claim that the veteran's hypertension is secondary to his 
service-connected diabetes mellitus.  As the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The appeal must 
be denied.



Claim for an increased initial evaluation in excess of 20 
percent for diabetes

Factual background

On VA examination conducted in November 2001, the examiner 
noted that the veteran's diabetes mellitus was treated with 
glyburide.  Examination of his blood sugars at home averaged 
100 to 110, the veteran reported.  He reported that, when his 
blood sugar was high, he lacked energy.  He reported no 
episodes of hypoglycemia.  Laboratory examination of the 
veteran's blood disclosed a blood glucose level of 72 mg/dl 
(reference range noted as 70 to 110).

The VA outpatient treatment records are consistent with the 
VA examination report.  A treatment note dated in February 
2000 discloses that the veteran's blood glucose was 131 in 
September 1999.  Modification of diet to control blood sugar 
was discussed with the veteran at that time.  Outpatient 
treatment notes in April and June reflect that the veteran 
was losing weight.  July 2000 outpatient treatment notes 
reflect that the veteran received a glucometer to check his 
blood sugar at home and reported that his blood sugars were 
running about 90.  In March 2001, the veteran reported that 
his blood sugars were running from 90 to 190 at home; his 
weight was increasing because he was having difficulty 
exercising due to arthritis.   

Applicable law and regulations

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 20 percent is warranted for the 
diabetes mellitus at any time beginning from January 18, 
2000, the effective date of the grant of service connection.

The veteran's diabetes mellitus (hereinafter, diabetes) is 
rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, 
which provides the criteria for evaluating disability due to 
diabetes.  Under DC 7913, a 10 percent evaluation is assigned 
for diabetes mellitus that is managed by a restricted diet 
only.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
60 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.

A 100 percent evaluation is assigned for diabetes requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  DC 7913 provides that 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. 

Analysis

The clinical evidence establishes that the veteran does not 
require insulin for treatment of his diabetes, but uses an 
oral medication, glyburide, and modification of his diet to 
control his blood sugar.  The results of outpatient 
laboratory examination of the veteran's blood disclose blood 
glucose ranging from 72 to 131.  The clinical records are 
devoid of evidence of hypoglycemic episodes or ketoacidosis.  

A 40 percent evaluation is warranted when insulin is required 
for treatment of diabetes.  The veteran does not contend that 
the evidence is incorrect or that he has begun using insulin.  
The veteran's representative does not contend that there is 
any evidence to support a 40 percent evaluation.  While the 
evidence establishes that the veteran meets the criteria for 
a 20 percent evaluation, the preponderance of the evidence is 
against a finding that the criteria for a 40 percent 
evaluation for diabetes have been met.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The appeal for an 
initial evaluation in excess of 20 percent for diabetes must 
be denied.


ORDER

The request to reopen the claim of entitlement to service 
connection for headaches is granted; the appeal is granted to 
this extent only.

The request to reopen the claim of entitlement to service 
connection for PTSD is granted; the appeal is granted to this 
extent only.

The appeal for service connection for hypertension is denied.

The appeal for an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.


REMAND

The veteran claims that he has a back disorder, headaches, a 
right hip disorder, a left hip disorder, and an eye disorder 
(primary open-angle glaucoma), which have resulted from 
injuries sustained in motor vehicle (jeep or truck) accidents 
during his military service.  As the veteran has obtained and 
submitted evidence that he was involved in at least one motor 
vehicle accident while he was in service, the veteran should 
be afforded VA examination and opinion as to the likelihood 
of the claimed relationship between the veteran's service and 
the claimed disorders.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claims, of any type he 
wants VA to attempt to obtain, including 
clinical records or employment records.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate any claim, he 
should identify or submit such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be afforded 
the opportunity to identify any records 
of treatment for any claimed disorder 
which are not yet of record.  The records 
of the veteran's current VA treatment, 
from November 2001 to the present, should 
be obtained.

The veteran should also be afforded the 
opportunity to identify records of 
treatment by private providers from 
November 2001 to the present, if there 
are any such providers, and all records 
of any such treatment identified by the 
veteran should be obtained.  

Documentation of the search for current 
VA clinical records should be associated 
with the claims file.  

3.  Advise the veteran of alternative 
types of evidence which may be relevant 
to assist in substantiating his claims, 
including evidence of continuity and 
chronicity of claimed disorders following 
service, photographs, statements from 
employers, former fellow employees, 
acquaintances, any other evidence that he 
had a claimed disorder soon after his 
service discharge, or any evidence that 
chronic symptoms of a claimed disorder, 
to include headaches, a skin disorder, an 
ulcer disorder, a hip disorder or back 
disorder, were observed chronically or 
continuously following the veteran's 
service.

4.  Prepare a summary of the veteran's 
contentions regarding claimed stressors.  
Send this summary, a copy of the 
veteran's DD 214, the service personnel 
documents which show the veteran's unit 
and the dates during which he was 
stationed in Vietnam, to the United 
States Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
Request that CURR attempt to obtain unit 
records or journals during the period the 
veteran was stationed in Vietnam, as 
shown in the service personnel records, 
or other information which might be 
relevant to corroborate the veteran's 
reported stressors.

5.  The veteran should be afforded VA 
psychiatric examination.  The examiner 
should be provided with a copy of the 
summary provided to CURR, and the 
evidence verifying the veteran's medical 
treatment following a motor vehicle 
accident should be tabbed to assist the 
reviewer to find that evidence.  CURR's 
response, and any additional associated 
evidence, should be identified for the 
examiner's review.  The claims folders 
should be sent to the examiner for review 
of pertinent documents therein, including 
the records of the veteran's treatment 
for psychiatric disorders, variously 
diagnosed, beginning in the 1980's.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should assign a diagnosis/es for 
the veteran's current psychiatric 
disorder(s).  

If the veteran meet the diagnostic 
criteria for assignment of a diagnosis of 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that events which occurred 
during the veteran's military service are 
etiologically related to the development 
of PTSD.  

6.  The veteran should be afforded VA 
examination of the back and hips.  The 
claims folders should be sent to the 
examiner for review of pertinent 
documents therein, including the records 
of the veteran's treatment for avascular 
necrosis of the right hip and 
arthroplasty of that hip.  The examiner 
should discuss the review of the claims 
folders in the report of examination.  
The examiner should assign a diagnosis 
for each current disorder of the back, 
right hip, or left hip.

(a) The examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current disorder of the back, however 
diagnosed, which is etiologically related 
to or secondary to his service or some 
incident of service?  The examiner should 
state the basis (rationale) for the 
conclusions reached.

(b) The examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current disorder of the right hip, 
however diagnosed, which is etiologically 
related to or secondary to his service or 
some incident of service?  The examiner 
should state the basis (rationale) for 
the conclusions reached.

(c) The examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current disorder of the left hip, however 
diagnosed, which is etiologically related 
to or secondary to his service or some 
incident of service?  The examiner should 
state the basis (rationale) for the 
conclusions reached.

7.  The veteran should be afforded VA 
neurologic examination, or other 
examination as necessary to determine the 
appropriate diagnosis and determine the 
etiology of headaches, and to determine 
whether the veteran has peripheral 
neuropathy, and, if so to determine the 
etiology of that disorder.  The claims 
folders should be sent to the examiner(s) 
for review of pertinent documents 
therein, including the records of the 
veteran's medical treatment in service 
following a motor vehicle accident, which 
should be tabbed to assist the reviewer 
to find that evidence, and the records of 
the veteran's treatment for psychiatric 
disorders, variously diagnosed, beginning 
in the 1980s.  Any necessary diagnostic 
examinations or studies should be 
conducted.  The examiner should discuss 
the review of the claims folders in the 
report of examination.  The examiner 
should assign a diagnosis for the 
veteran's current complaints of headaches 
and peripheral neuropathy.  

(a) The examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current headache disorder, however 
diagnosed, which was first manifested 
during the veteran's service (or within 
one year of service discharge), or is 
etiologically related to, or secondary 
to, his service or some incident of 
service?  The examiner should state the 
basis (rationale) for the conclusions 
reached.

(b) If a diagnosis of peripheral 
neuropathy is assigned, the examiner 
should be asked to provide an opinion as 
to the following: (1) Is it at least as 
likely as not (is there a 50 percent or 
greater probability?) that the veteran's 
peripheral neuropathy was first 
manifested during his service (or within 
one year of service discharge), or is 
etiologically related to, or secondary 
to, his service, or to some incident of 
service, to include exposure to 
herbicides?  The examiner should state 
the basis (rationale) for the conclusions 
reached.

8.  The veteran should be afforded VA 
examination of the gastrointestinal (GI) 
tract, or other examination(s) as 
necessary to determine the appropriate 
diagnosis for the veteran's current 
complaints of "ulcers" and to determine 
whether the veteran has prostate cancer, 
and to determine the etiology of each 
complaint.  The claims folders should be 
sent to the examiner(s) for review of 
pertinent documents therein, including 
the records of the veteran's medical 
treatment in service and the records of 
the veteran's post-service treatment for 
various diagnoses.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should 
discuss the review of the claims folders 
in the report of examination.  The 
examiner should assign a diagnosis for 
the veteran's current complaints of 
ulcers and prostate cancer.  

(a) If a diagnosis of a GI disorder is 
assigned for the veteran's complaints of 
ulcers, the examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current GI disorder, however diagnosed, 
which was first manifested during his 
service (or within one year of service 
discharge), or is etiologically related 
to or secondary to his service or some 
incident of service?  The examiner should 
state the basis (rationale) for the 
conclusions reached.

(b) If a diagnosis of prostate cancer is 
assigned, the examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran's prostate 
cancer is etiologically related to or 
secondary to his service or some incident 
of service?  The examiner should state 
the basis (rationale) for the conclusions 
reached.

9.  The veteran should be afforded VA 
examinations, to include ophthalmologic 
and dermatologic examination as necessary 
to determine whether he has an eye 
disorder, to include primary open-angle 
glaucoma, or a skin disorder, to include 
pseudofolliculitis barbae or acne, and to 
determine the etiology of each such 
disorder found.  

The claims folders should be sent to the 
examiner(s) for review of pertinent 
documents therein, including the records 
of the veteran's in-service and post-
service medical treatment.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner(s) should 
discuss the review of the claims folders 
in the report of examination.  The 
examiner(s) should assign a diagnosis for 
the veteran's current complaints of an 
eye disorder and skin disorders, claimed 
as pseudofolliculitis barbae and acne.  

(a) If a diagnosis of an eye disorder, to 
include primary open-angle glaucoma is 
assigned, the examiner should be asked to 
provide an opinion as to the following: 
(1) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current eye disorder, to include 
glaucoma, which was first manifested 
during his service, or is etiologically 
related to or secondary to his service or 
some incident of service, to include a 
motor vehicle accident or scars or facial 
swelling residual to that accident?  The 
examiner should state the basis 
(rationale) for the conclusions reached.

(b) If a diagnosis of a skin disorder, to 
include pseudofolliculitis barbae or acne 
is assigned, the examiner should be asked 
to provide an opinion as to the 
following: (1) Is it at least as likely 
as not (is there a 50 percent or greater 
probability?) that the veteran has a 
current skin disorder, however diagnosed, 
which was first manifested during his 
service, or is etiologically related to 
or secondary to his service, or some 
incident of service, to include exposure 
to herbicides?  The examiner should state 
the basis (rationale) for the conclusions 
reached.

10.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of a claim, or 
review of the claim based on the evidence 
of record, which does yet substantiate 
any claim on appeal.  38 C.F.R. §§ 3.158, 
3.655 (2004).  If the veteran does not 
report for the scheduled examination(s), 
documentation should be associated with 
the claims file showing that notice of 
the examination(s) was sent to the 
veteran's last known address.  If any 
notice afforded the veteran is returned 
as undeliverable, the RO should so 
indicate.  

11.  After the above development is 
complete, the claims files should be 
reviewed to determine whether any other 
action is necessary to resolve any claim 
on appeal.  After any necessary 
additional actions have been completed, 
the claims on appeal should be 
readjudicated.  If any decision with 
respect to any claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


